Motion to dismiss appeal granted and appeal dismissed unless within 10 days from the service of this order appellant file and serve a record on appeal, and a proper undertaking for costs, and pay $10 costs of this motion, in which event the motion is denied.
Motion for leave to prosecute appeal on three copies of the Appellate Division record, etc., and to dispense with the filing of an undertaking granted to the extent that appellant is permitted to present his appeal on three printed copies of the Appellate Division record with necessary added papers and to serve one copy only thereof on counsel for respondents, otherwise denied, without costs.